DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. 
In regards to the Applicant’s arguments that the heat signal effects do not extend past the point of application, the Examiner notes that Par. 0037 of Chiel discloses the effects last for 10 seconds past the point of application, which would constitute as a period of time.
In regards to claims 17 and 18 which disclose the target effect lasting two minutes or ten minutes past application, the Examiner looked to the Applicant’s specification to determine what parameters are used to achieve this result and found that the Applicant only discloses that applying the light signal for less than one minute will allow for this result. Therefore, since Chiel has the same parameters, it would be capable of this claimed function. If there are other parameters required to achieve this claimed function, the Examiner suggests the Applicant amend the claims to include them. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 11-13, 15-20, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiel (US 20170080244 A1).
	In regards to claim 11, Chiel discloses a system comprising: 
a controller configured to configure a light signal with an intensity and a time of application to achieve a target biological effect (Par. 0045 discloses a control device to control the heat generator, which Abstract discloses can be a light signal. Par. 0046 discloses the controller can control the amount of time of the light signal); 
wherein the time of application is one minute or less and the intensity is an amount of radiant exposure to be delivered during the time of application (Par. 0046 discloses the time can be 1-10 sec, i.e. less than a minute and Par. 0058 discloses radiant exposure); 
a light generator configured to receive the configuration from the controller and generate the light signal according to the intensity and the time of application (Fig. 1 shows the heat generator (i.e. light signal) coupled to the controller); 
and an optrode configured to be placed proximal to at least a portion of a peripheral nerve to apply the light signal to the portion of the peripheral nerve to deliver the amount of radiant exposure during the time of application to at least one axon within the portion of the peripheral Par. 0040 discloses an optrode that is coupled to the generator and the controller and emits the light signal to the nerve for the purpose of nerve blocking (target biological effect); Par 0028 discloses the nerve can be a peripheral nerve), wherein the target biological effect extends for a period of time beyond the time of application (Par. 0037 discloses the nerve block, i.e. the target effect, can last for a period of time beyond the application). 
	In regards to claim 12, Chiel discloses the system of claim 11, wherein the optrode is within a cuff wrapped around at least the portion of the peripheral nerve (Par. 0044 discloses the optodes can be placed in a cuff). 
	In regards to claim 13, Chiel discloses the system of claim 11, wherein the light signal is an infrared (IR) light signal and the optrode comprises at least one of an IR light emitting diode and an IR laser (Par. 0026 discloses the optrode can emit IR light and Par. 0042 discloses the light signal can be IR). 
	In regards to claim 15, Chiel discloses the system of claim 11, wherein the at least one axon is configured to activate at least one muscle associated with the target biological effect to achieve the target biological effect (While Chiel does not explicitly discloses this, this is the basic function of the nerve pathway, i.e. starting at the nerve fibers (axon) and then stimulating the muscle (see US 20110295331 A1, Par. 0032 for further reference), therefore since this device is stimulating the nerves (par 0041 of Chiel) this would be the inherent pathway taken). 
	In regards to claim 16, Chiel discloses the system of claim 15, wherein the target biological effect is related to movement of the at least one muscle (Par. 0039 discloses the system controls the spasticity of the muscle, i.e. controls the movement of the muscle). 
	In regards to claim 17, Chiel discloses the system of claim 11, wherein the target biological effect extends for at least two minutes beyond the time of application (Looking to the Applicant’s specification, it is noted that the only parameters required to achieve this function are the application of the light signal for less than one minute. Therefore, since Chiel has the same parameters (Par. 0037), it would be capable of this claimed function. If there are other parameters required to achieve this claimed function, the Examiner suggests the Applicant amend the claims to include them). 
	In regards to claim 18, Chiel discloses the system of claim 11, wherein the target biological effect extends for at least ten minutes beyond the time of (Looking to the Applicant’s specification, it is noted that the only parameters required to achieve this function are the application of the light signal for less than one minute. Therefore, since Chiel has the same parameters (Par. 0037), it would be capable of this claimed function. If there are other parameters required to achieve this claimed function, the Examiner suggests the Applicant amend the claims to include them). 
	In regards to claim 19, Chiel discloses the system of claim 11, wherein the time of exposure is thirty seconds or less (Par. 0037 discloses the onset response, i.e. the application time (see par 0030), is less than 10 seconds). 
	In regards to claim 20, Chiel discloses the system of claim 11, wherein the application of light to the portion of the peripheral nerve increases an amplitude of conduction within the selected at least one axon (Par. 0045 discloses the amplitude can be adjusted with the device, therefore increasing the amplitude in the axon/nerve). 
	In regards to claim 25, Chiel discloses the system of claim 13, wherein the IR light signal comprises a plurality of IR pulses at the intensity for the time (Par. 0058 discloses pulsing the laser, i.e. the IR light signal). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiel (US 20170080244 A1) in view of Yeik (US 20140107630 A1).
	Chiel disclose the system of claim 11, wherein the optrode is connected to the light generator by a flexible fiber optic cable to transmit the light signal between the light generator and the optrode (Par. 0042 discloses there is an optical fiber connected to the optrode when the heat signal is a light signal). 
 	Chiel does not discloses wherein the flexible fiber optic cable comprises a polymer material. However, in the same field of endeavor, Yeik does disclose that it is known in the art to use a polymer material with an optical fiber cable (Par. 0003) for the purpose of it increasing the effective numerical aperture of the optical fiber.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chiel and modified them by having the optical fiber cable comprise a polymer material, as taught and suggested by Par. 0003 of Yeik).  
4.	Claim(s) 21 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiel (US 20170080244 A1) in view of Delp (US 20110166632 A1).
	While Chiel does not explicitly disclose the system of claim 11, wherein the peripheral nerve is a phrenic nerve and the target biological response is related to movement of a diaphragm innervated by the phrenic nerve, the art of Chiel would be capable of the claimed function. Chiel discloses stimulating the peripheral nerve, therefore it would be able to stimulate the phrenic nerve. Also, this language is considered mere intended use and intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Alternatively, Delp does disclose applying stimulation to the phrenic neve (Par. 0137) for the purpose of stimulating the diaphragm. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chiel and modified them by having the stimulation target the phrenic nerve, as taught and suggested by Delp, for the purpose of stimulating movement in the diaphragm. 
5.	Claim(s) 22 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiel (US 20170080244 A1) in view of Wells (US 20110295331 A1). 
	While Chiel does not explicitly disclose the system of claim 11, wherein the peripheral nerve is a hypoglossal nerve and the target biological response is related to movement of a tongue innervated by the hypoglossal nerve, the art of Chiel would be capable of the claimed function. Chiel discloses stimulating the peripheral nerve, therefore it would be able to stimulate the hypoglossal nerve. Also, this language is considered mere intended use and intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Alternatively, Wells does disclose applying stimulation to the hypoglossal nerve (Par. 0149) for the purpose of causing the tongue to move. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chiel and modified them by having the stimulation target the hypoglossal nerve, as taught and suggested by Delp, for the purpose of stimulating movement in the tongue. 
6.	Claim(s) 23 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiel (US 20170080244 A1) in view of Poletto (US 20120253261 A1).  
	While Chiel does not explicitly disclose the system of claim 11, wherein the peripheral nerve is an intercostal nerve and the target biological response is related to movement of an intercostal muscle innervated by the intercostal nerve, the art of Chiel would be capable of the claimed function. Chiel discloses stimulating the peripheral nerve, therefore it would be able to 
	Alternatively, Poletto does disclose applying stimulation to the intercostal nerve (Par. 0120) for the purpose of causing movement in the intercostal muscles and treating gastric disorders. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chiel and modified them by having the stimulation target the intercostal nerve, as taught and suggested by Poletto, for the purpose causing movement in the intercostal muscles and treating gastric disorders. 
7.	Claim(s) 24 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiel (US 20170080244 A1) in view of Nirenberg (US 9302103 B1).   
	While Chiel does not explicitly disclose the system of claim 11, wherein the peripheral nerve is a spinal motor neuron and the target biological response is related to movement of a muscle innervated by the spinal motor neuron, the art of Chiel would be capable of the claimed function. Chiel discloses stimulating the peripheral nerve, therefore it would be able to stimulate the spinal motor neuron. Also, this language is considered mere intended use and intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
	Alternatively, Nirenberg does disclose applying stimulation to the spinal motor neuron for the purpose of stimulating the spinal cord. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chiel and modified them by having the stimulation target the spinal motor neuron, as taught and suggested by Nirenberg, for the purpose of stimulating the spinal cord. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        


/ALLEN PORTER/Primary Examiner, Art Unit 3792